 1   LAW OFFICES OF MARK WILLIAMS, P.C.
     Suite 102 BankPacific Bldg.
 2
     166 West Marine Corps Drive
 3   Dededo, Guam 96929
 4   Tel: (671) 637-9620/1
     Facsimile: (671) 637-9660
 5
 6   Daniel M. Press
     Chung & Press, P.C.
 7   6718 Whittier Ave. #200
 8   McLean, VA 22101
     703-734-3800
 9
     703-734-0590 fax
10   dpress@chung-press.com
11
                              IN THE DISTRICT COURT OF GUAM
12                                 BANKRUPTCY DIVISION
13
14    In re:                                            Case No.
15                                                      (Chapter 11, Subchapter V)
      BEACH RESORTS, LLC,
16                                                    PETITION FOR PRO HAC VICE
17                           Debtor.
                                                      ADMISSION
18
19
20
                              PETITON FOR PRO HAC VICE ADMISSION
21
22             COMES NOW DANIEL M. PRESS, and moves pursuant to GNLR 17.1(d), Local Rules

23   of the District Court of Guam, for admission to practice pro hac vice in the above-captioned matter
24
     before the Bankruptcy Division of the District Court for the Territory of Guam, and submits the
25
     following information as required by the Court and its Local Rules.
26
               1     I do not reside on Guam.
27
28             2.    I am not regularly employed in business, professional or other activities in Guam.



                Case 21-00034 Document 3 Filed 07/27/21 Page 1 of 3
 1           3.      I reside in Vienna, Virginia.

 2           4.      My office address is: 6718 Whittier Ave. Ste 200, McLean VA 22101.
 3           5.      Courts to which I have been admitted to practice and date of admission:
 4
     Maryland Court of Appeals                            1/9/1989
 5   District of Columbia Court of Appeals                8/4/1989
     Virginia Supreme Court                               9/16/1994
 6   U.S. Supreme Court                                   2/23/1998
 7   U.S. Court of Appeals for the D.C. Circuit           4/7/1992
     U.S. Court of Appeals for the Federal Circuit        4/12/1991
 8   U.S. Court of Appeals for the Third Circuit          1/15/2008
     U.S. Court of Appeals for the Fourth Circuit         10/17/1991
 9   U.S. District Court, Eastern District of Virginia    2/3/1995
10   U.S. District Court, Western District of Virginia    Reciprocal w/ E.D.Va.
     U.S. District Court, District of Maryland            4/27/1990
11   U.S. District Court, District of Columbia            6/4/1990
     U.S. District Court, District of Puerto Rico         9/29/1989
12   U.S. District Court, Northern Dist. of California    4/15/1992
13   U.S. District Court, Eastern District of Missouri    1/30/2004
     U.S. District Court, Eastern District of Michigan    11/12/2003
14   U.S. District Court, Northern District of Ohio       5/23/2007
     U.S. Court of Federal Claims                         8/2/1990
15   U.S. Bankruptcy Court, Eastern Dist. of Virginia     3/19/1996
16   U.S. Bankruptcy Court, Western Dist. of Virginia Reciprocal w/ E.D.Va.

17           6.      I am in good standing and eligible to practice in the above listed courts.
18           7.      I am not currently suspended or disbarred in any other court;
19
             8.      I have / have not concurrently or within the year preceding this application made any
20
     pro hac vice applications to this Court.
21
             9.      I designate the following attorney as local counsel in this matter:
22
23                                             Mark Williams, Esq.
                                      The Law Offices of Mark Williams, P.C.
24                                        Suite 102 BankPacific Building
                                           166 West Marine Corps Drive
25                                            Dededo, Guam 96929
                                                Tel: 671.637-9620/1
26                                           Facsimile: 671-637-9660
27           I declare under penalty of perjury that the foregoing is true and correct.
28



              Case 21-00034 Document 3 Filed207/27/21 Page 2 of 3
 1          Dated: July 26, 2021

 2
 3                                                           /S/ Daniel M. Press
 4                                                          Daniel M. Press

 5
 6
 7
 8                         CONSENT OF DESIGNATED LOCAL COUNSEL
 9          I, Mark Williams, an attorney and active member in good standing of the Bar of Guam who
10
     resides in and has an office in this District, and counsel for Beach Resorts LLC, hereby consent to the
11
     foregoing petition of Christopher J. Muzzi for pro hac vice admission, and the designation contained
12
     herein, pursuant to GNLR 17.1(e), Local Rules of the District Court of Guam.
13
14          Dated: July 26, 2021

15
16                                          By:       /S/ Mark Williams
17                                                    MARK WILLIAMS, Esq.

18
19
20
21
22
23
24
25
26
27
28



              Case 21-00034 Document 3 Filed307/27/21 Page 3 of 3
